         Case 1:21-cv-02680-ER-RWL Document 10 Filed 08/02/21 Page 1 of 2




                                                                                                                     
                                               STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                                                 BARBARA D. UNDERWOOD
ATTORNEY GENERAL                                                                                                   SOLICITOR GENERAL

                                                                                                            FEDERAL HABEAS CORPUS SECTION


                                                           August 2, 2021

 By ECF

 Honorable Robert W. Lehrburger
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

                             Re:       Carter v. Miller,
                                       1:21-cv-02680-ER-RWL

 Dear Judge Lehrburger:

        I represent the respondent in the above-referenced habeas corpus matter
 pursuant to 28 U.S.C. § 2254. I write respectfully to request permission to file the
 state court record in this matter under seal.

         The petitioner was convicted of a sexual assault, and under New York law,
 sex crime victims are entitled to confidentiality. See N.Y. Civil Rights Law § 50-b.
 The appellate documents in this matter were filed under seal. We would appreciate
 it if this Court permitted our office to submit the record under seal, as well.

         Thank you for your consideration.



                                                           Respectfully Submitted,

                                                           /s/ Lisa E. Fleischmann
                                                           Lisa E. Fleischmann (LF-2907)
                                                           Assistant Attorney General
                                                           Lisa.Fleischmann@ag.ny.gov



          28 LIBERTY STREET, NEW YORK N.Y. 10005 • PHONE (212) 416-6086 • FAX (212) 416-8010 *NOT FOR SERVICE OF PAPERS
                                                       http://ag.ny.gov
          Case 1:21-cv-02680-ER-RWL Document 10 Filed 08/02/21 Page 2 of 2



Page 2



   cc:    Elliot Carter, 16-A-3876
          Great Meadow Correctional Facility
          11739 State Route 22
          P.O. Box 51
          Comstock, New York 12821-0051
          (by regular mail)




                                                        




7KH&OHUNRI&RXUWLVUHVSHFWIXOO\UHTXHVWHGWRPDLODFRS\RIWKLV2UGHUWRWKHSURVH3HWLWLRQHU
